Case 1:17-cv-01789-DLC Document 532 Filed 11/18/19 Page 1 of 2

   
  
 
   

UNITED STATES

ECURIE TES: AND-EXCHANGE COMMISSION
100 F St. N.E.
va C. 20549

., {| | Olivia 8, Choe
: Trial Counsel
(202) 551-4881
choeo@sec.g0v

  

20

ai
7r
pa rome /|| | November 18, 2019

 

VIA ECF

One Ned

Honorable Denise L. Cote
United States District Court
500 Pearl Street

New York, NY 10007

 

us (4

Re: SEC v. Lek Securities Corp. et al., Case No. 17 CV 1789 (DLC)
Dear Judge Cote:

Plaintiff Securities and Exchange Commission (“SEC”) hereby respectfully requests that
the Court enter an order requiring that certain limited redactions be made to the transcript of the
Final Pretrial Conference held on October 11, 2019, before the transcript becomes publicly
available via PACER. These redactions are necessary to avoid disclosure of the identity of the
witness who was the subject of the Court’s order and opinion dated October 26, 2018. See ECF
No. 302,

Background: On October 8, 2018, defendants filed sealed motions to compel seeking
additional discovery on a collateral issue relating to one of the SEC’s witnesses. On October 26,
2018, the Court entered an order denying the defendants’ motions, finding their efforts to engage
in such discovery to be “entirely inappropriate.” ECF No. 302, at 6-7. On December 7, 2018,
the Court granted the SEC’s motion i limine to preclude any references to these collateral issues
at trial. ECF No. 346. On April 11, 2019, the Court denied the Avalon Defendants’ motion for
reconsideration of that ruling. ECF No. 357.

The Court has previously granted requests to redact transcripts to avoid identifying the
witness who was the subject of the defendants’ motion to compel and to reduce the opportunity
for undue embarrassment and harm to that witness. See ECF Nos. 321, 345.

Request for Redaction: On October 11, 2019, the Court held the Final Pretrial
Conference in this matter. At the conference, the Court’s rulings on the defendants’ motion to
compel and the SEC’s motion in limine were raised. The transcript of the conference (“October
11 Transcript”) is scheduled to become publicly available on PACER on February If, 2020.
ECF No, 529,

Pursuant to the District’s April 18, 2011 Notice to the Bar regarding Electronic
Availability of Civil Transcripts in Proceedings Before U.S. District and Magistrate Judges,

 
Case 1:17-cv-01789-DLC Document 532 Filed 11/18/19 Page 2 of 2

requests for redactions other than those listed in Fed. R. Civ. P. 52 and Fed. R. Crim. P, 49 must
be made by application to the Court. In order to avoid identification of, and reduce the
likelihood of undue embarrassment to, the witness who has been the subject of the motions
described above, the SEC respectfully requests that the Court enter an order requiring that certain
limited redactions be made to the October 11 Transcript before it becomes publicly available on

PACER,

The SEC’s proposed redactions are set forth in Exhibit A to this letter.’ The only
redactions that the SEC proposes are on page 71 of the October 11 Transcript. Exhibit A
contains the relevant pages of the October [1 Transcript.

Respectfully submitted,

/s/ Olivia S. Choe
Olivia S. Choe

Encl. (via e-mail and U.S. mail)

cc! Counsel! of record (via e-mail)
Caro! Ganley, Southern District Reporters (via e-mail)
Kelly McGuirk, Southern District Reporters (via e-mail)

 

' Exhibit A will be submitted to the Court pursuant to Paragraph 4.A of the Court’s Individual
Civil Practices. If the Court grants the SEC’s request, pursuant to Paragraph 4.A, the SEC shall
file Exhibit A (containing the proposed redactions) under seal with the Clerk of Court. The
redacted version of the October 11 Transcript shall be publicly filed on PACER by the court
reporter at the appropriate date for release of transcript restriction.

2

 
